                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI

                                  GREENVILLE DIVISION



PAMELA K. CAUTHEN                                                                    PLAINTIFF



VS.                                                      CIVIL ACTION NO. 4:19-cv-14-DAS



COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT



                                 MEMORANDUM OPINION

       This matter is before the court pursuant to 42 U.S.C. § 405(g) to review the decision of the

Commissioner of Social Security (“Commissioner”) denying the application of Pamela K. Cauthen

for supplemental security income under the Social Security Act. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. §

636(c), with any appeal to the Court of Appeals for the Fifth Circuit.

       The court, having reviewed the administrative record, the briefs of the parties, the

applicable law, and having heard oral argument, finds the Commissioner’s decision denying

benefits should be affirmed.

                                      Facts and Procedural History

       On January 25, 2017, Pamela K. Cauthen filed her application for SSI. After the application

was denied at the lower levels, a hearing was held before an administrative law judge (“ALJ”) on
February 27, 2018. An unfavorable decision was issued on April 2, 2018. The Appeals Council

denied review. The case is now before this court on appeal.

       The ALJ found that Cauthen suffered from the following medically determinable

impairments: degenerative changes of the cervical and lumbar spine, diabetes mellitus,

hypertension, peripheral neuropathy, gastroesophageal reflux disease, osteoarthritis, allergies, a

history of carpal tunnel syndrome with carpal tunnel release, a history of rotator cuff surgery, and

a history of prior back surgeries. However, none of these—singularly or in combination—was

found to be severe. Finding no severe impairment(s), the ALJ found claimant not disabled and

therefore not entitled to SSI benefits.

       The claimant asserts the ALJ’s finding of no severe impairment(s) is not supported by the

medical record.

                                          Law and Standard of Review

       This court’s review of the Commissioner’s decision is limited to an inquiry into whether

there is substantial evidence to support the findings of the Commissioner and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971);

Falco v. Shalala, 27 F.3d 160, 163 (5th Cir. 1994); Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir.

1990). Substantial evidence has been defined as “more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Perales, 402

U.S. at 401 (quoting Consolidated Edison v. NLRB, 305 U.S. 197, 229 (1938)). The Fifth Circuit

has further held that substantial evidence “must do more than create a suspicion of the existence

of the fact to be established, but ‘no substantial evidence’ will be found only where there is a

‘conspicuous absence of credible choices’ or ‘no contrary medical evidence.’” Harrell v. Bowen,

862 F.2d 471, 475 (5th Cir. 1988) (quoting Hames v. Heckler, 707 F.2d 162, 164(5th Cir. 1983)).

Conflicts in the evidence are for the Commissioner to decide, and if substantial evidence is found
to support the decision, the decision must be affirmed even if there is evidence on the other side.

Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990). The court may not reweigh the evidence,

try the case de novo, or substitute its own judgment for that of the Commissioner even if it finds

that the evidence preponderates against the Commissioner’s decision. Bowling v. Shalala, 36 F.3d

431, 434(5th Cir. 1994); Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988); Harrell, 862 F.2d

at 475. If the Commissioner’s decision is supported by the evidence, then it is conclusive and must

be upheld. Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).

        In determining disability, the Commissioner, through the ALJ, works through a five-step

sequential process. 1 The burden rests upon the claimant throughout the first four steps of this five-

step process to prove disability, and if the claimant is successful in sustaining his burden at each

of the first four levels, then the burden shifts to the Commissioner at step five. 2 First, claimant

must prove he is not currently engaged in substantial gainful activity. 3 Second, claimant must

prove his impairment is “severe” in that it “significantly limits his physical or mental ability to do

basic work activities . . . .” 4 At step three, the ALJ must conclude claimant is disabled if he proves

that his impairments meet or are medically equivalent to one of the impairments listed at 20 C.F.R.

Part 404, Subpart P, App. 1. 5 Fourth, claimant bears the burden of proving he is incapable of

meeting the physical and mental demands of his past relevant work. 6 If claimant is successful at




        1 See 20 C.F.R. § 404.1520 (2012).
        2 Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991).
        3 20 C.F.R. § 404.1520(b) (2012).
        4 20 C.F.R. § 404.1520(c) (2012).
        5 20 C.F.R. § 404.1520(d) (2012). If a claimant’s impairment meets certain criteria, that impairment is of
such severity that it would prevent any person from performing substantial gainful activity. 20 C.F.R. § 404.1525
(2012).
        6 20 C.F.R. § 404.1520(e) (2012).
all four of the preceding steps, the burden shifts to the Commissioner to prove, considering

claimant’s residual functional capacity, age, education, and past work experience, that he is

capable of performing other work. 7 If the Commissioner proves other work exists which claimant

can perform, claimant is given the chance to prove that he cannot, in fact, perform that work. 8

                                              Analysis and Discussion

                Claimant cites the following evidence to rebut the ALJ’s finding of non-severity:

           •    A September 2015 visit with Dr. Jimmy Miller describing claimant as having
                multiple lumbar surgeries with a “10+ year history” of radiating lumbar pain,
                “hyperesthesia on left foot,” and pain aggravated by walking, standing, sitting, and
                lying down. 9 On physical examination, Dr. Miller found “tenderness bilaterally in
                parascapular region” and “tender over left trapezius.” 10 On a specified lumbar
                exam, Dr. Miller again commented that claimant had “tenderness bilaterally in
                parascauplar region” and was “tender over left trapezius[,] with flexed hip and knee
                and resisted abduction bilaterally, pain only in back.” 11

           •    March 2015 progress notes from Nurse Practitioner Kara McKay, who listed
                claimant’s reason for appointment as “[o]uter part of left foot burns since she had
                back surgery,” inability to sleep at night, and “severe neck pain.” 12 McKay assessed
                claimant with “diabetes mellitus with neurological manifestations,” “peripheral
                neuropathy,” “degenerative dis disease[-]cervical,” “depression with anxiety,” and
                “degeneration of lumbar or lumbosacral intervertebral disc.” 13

           •    April 2015 progress notes from McKay, who again listed burning in the left foot as
                the reason for appointment and made the same assessments as she did in March. 14




       7 20 C.F.R. § 404.1520(f)(1) (2012).
       8 Muse, 925 F.2d at 789.
       9 [Dkt. 7], p. 284.
       10 Id. at 285.
       11 Id. at 286.
       12 Id. at 290.
       13 Id.
       14 Id. at 293.
           •    December 2015 progress notes from McKay assessing claimant with uncontrolled
                diabetes mellitus type II, peripheral neuropathy, and osteoarthritis. 15 McKay made
                the same assessments in March 2016 16 and June 2016. 17

           •    In October 2016, McKay again assessed uncontrolled type II diabetes and
                peripheral neuropathy, and specified that claimant suffered from “primary
                osteoarthritis of both knees.” 18

           •    On January 30, 2017, McKay assessed claimant with uncontrolled type II diabetes,
                peripheral neuropathy, primary osteoarthritis of both knees, and degenerative disc
                disease, lumbar. 19

           •    September 2015 MRI of the cervical spine with an impression of “central disc
                protrusion at C6-C7” and results listed as “mild[] impinging upon the spinal cord”
                and “[d]egenerative changes . . . scattered throughout the cervical spine.” 20

           •    May 2015 x-ray of the lumbar spine with an impression of “degenerative arthritis”
                and results listed as “[v]ertebral bodies are intact and in good alignment. Moderate
                changes of degenerative arthritis are noted. Chronic disc disease is noted at L4-L5
                and L5-S1.” 21

           •    May 2015 MRI of the lumbar spine with an impression of “degenerative changes
                with left neural foraminal compromise at L4-5 and L5-S1” and results of “mildly
                compromised” left neural foramina “due to bony osteophytes and bulging discs. No
                evidence of disc herniation or abnormal enhancing lesion.” 22

Claimant argues these records fail to meet the Fifth Circuit’s standard for a non-severe impairment,

which is defined as “a slight abnormality having such minimal effect on the individual that it would




       15 Id. at 299.
       16 Id. at 305.
       17 Id. at 308.
       18 Id. at 311.
       19 Id. at 315.
       20 Id. at 575. This MRI was interpreted by Dr. Donald Russell, Sr.
       21 Id. at 576. This x-ray was interpreted by Dr. Sunder Jagwani.
       22 Id. at 577. This MRI was interpreted by Dr. Donald Russell, Sr.
not be expected to interfere with the individual’s ability to work, irrespective of age, education or

work experience.” 23

        The Commissioner argues that the bulk of these records predate the application and

therefore fall outside the relevant time period for determining SSI eligibility prescribed in 20

C.F.R. § 416.330 (an SSI application remains in effect “from the date it is filed . . . until the hearing

decision is issued”). Claimant counters that this time period is relevant only as to payment—not

as to evidence of disability. However, the case law of district courts both within and outside this

circuit suggests otherwise.

        In a similar case from the Eastern District of Louisiana, the ALJ found claimant’s migraines

as not severe. 24 The court held that “[a]lthough plaintiff experienced severe migraines in 2002 and

2003 . . . the medical records do not contain complaints of or treatment for migraines during the

relevant time period.” 25 While the regulations “permit the claimant to submit medical evidence

from the 12 months preceding his application date” in order to obtain a complete record to establish

duration, “evidence concerning events prior to the claimant’s application may be properly

disregarded because such evidence is ‘outside the relevant period of disability.’” 26 “The medical

evidence dating before the application date is therefore generally irrelevant to a Title XVI [SSI]

claim.” 27 “Accordingly, even if the claimant was disabled before his application date, to qualify




        23 Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985).
        24 Plaisance v. Astrue, 2008 WL 4808852, at * 8 (Oct. 31, 2008).
        25 Id. The court affixed the relevant time period as running from the date of application through the date of
the ALJ’s decision. Id. at * 1.
         26 Chiles v. Colvin, 2014 WL 630888, at *9-10 (N.D. Tex. Feb. 18, 2014) (quoting Slaughter v. Astrue, 857
F. Supp. 2d 631, 643 (S.D. Tex. 2012)).
         27 Id. at * 9.
for SSI payments, he must show that he was still disabled between his application date and the

date of the ALJ’s decision.” 28

         In an Eastern District of New York case, claimant’s medical record suggested that he may

have had PCP and/or wasting syndrome in late 2009 and/or early 2010, but contained no definitive

diagnosis. 29 However, the court found that “whether Plaintiff had PCP or wasting syndrome in

2009 is beside the point. Even if Plaintiff’s condition met a listed impairment in 2009 and 2010,

to qualify for benefits, Plaintiff must establish that he was disabled after he filed his application

for benefits, which was on April 14, 2011.” 30 The court continued to hold that, “[w]hile there may

be some evidence suggesting PCP or wasting syndrome in late 2009 and early 2010 (over a year

prior to Plaintiff's application date), there is no question that Plaintiff has failed to identify any

evidence demonstrating that he had wasting syndrome or PCP after his application date.” 31

         The Southern District of Mississippi likewise applies this standard. 32 While the ALJ

summarized claimant’s complete medical file, he “properly focused his inquiry on the period

between the application date and the ALJ’s decision. It was incumbent on Plaintiff to produce

evidence of disability during this period.” 33




         28 Id.
         29 Alston v. Colvin, 2015 WL 5178158, at * 9 (E.D. N.Y. Sept. 3, 2015).
         30 Id.
         31 Id.
         32 See Cross o/b/o T.C. v. Berryhill, 2018 WL 1163302 (S.D. Miss. Jan. 30, 2018).
         33 Id. at *4. See also Jones v. Colvin, 2016 WL 861334, at * 11 (S.D. Tex. Jan. 28, 2016) (“[T]he ALJ was
not required to give any weight to [doctor’s] statement two months outside the relevant period”); Jackson v.
Berryhill, 2017 WL 4773314, at * 5 (M.D. N.C. Oct. 20, 2017) (“Significantly, Plaintiff glosses over the fact that
the objective medical findings . . . must have occurred after her application date of February 11, 2013, in order to
qualify as disabling.”).
       In Cauthen’s case, the medical evidence from the relevant time period provides no evidence

of specific functional deficits. The only evidence cited by Plaintiff that relates to this time period

is McKay’s progress notes from January 30, 2017. However, that record contains only assessments

or diagnoses and fails to address functionality. On February 7, 2017, Nurse Practitioner Maggie

Taylor made normal findings on physical examination and assessed claimant with acute non-

recurrent sinusitis with fever and chills. 34 Claimant again saw McKay on July 24, 2017. 35 While

McKay listed claimant as having active diagnoses of type 2 diabetes, peripheral neuropathic pain,

lumbar disc degenerative disease, and bilateral osteoarthritis of the knee, her examination showed

normal findings and full range of motion—albeit, with some lumbar pain with flexion and

extension. 36 In August 2017, claimant underwent a colonoscopy. 37 In November 2017, claimant

presented at the Greenwood Leflore Hospital with an allergic reaction to medication—with normal

findings relative to her determinable impairments. 38

       While in rare instances “medical records from before [the application date] may be relevant

to the extent they provide information relative to whether [claimant] was disabled on or after the

date of the application,” 39 none of claimant’s pre-application medical records relate to whether she

was disabled during the relevant period. In fact, the few records from that time period show normal

findings (or have no relation to her determinable impairments). Consequently, claimant has not




       34 [Dkt. 7] at * 319.
       35 Id. at 322-26.
       36 Id. at 325.
       37 Id. at 373.
       38 Id. at 351-52.
       39 Karen D. v. Berryhill, 2019 WL 1228200, at * 1 (N.D. Tex. Mar. 15, 2019).
shown that her identified medically determinable impairments would interfere with her ability to

work.

                                           Conclusion

        Substantial evidence supports the ALJ’s step-two denial of SSI benefits based on a

determination that claimant does not suffer from any severe impairments. This matter is, therefore,

AFFIRMED. A final judgment consistent with this opinion will follow.

        SO ORDERED, this the 20th day of November, 2019.



                                                     /s/ David A. Sanders
                                                      UNITED STATES MAGISTRATE JUDGE
